Interview Summary
 	In the AIR form of 3/24/2022, it was noted that discussion would be toward the 
Stypula (U.S. 4,877,629). The examiner used Remarks of 5/05/2022 to respond to arguments toward Stupula.

Claim 20
Applicant believes that the rejection of claim 20 is intended to include Stypula.
The examiner agrees, and apologizes for said typo, and will repair this in the Office action.

On Intended Use
It is asserted, that Stypula teaches barrier coatings for a macerated meat product.
In response, Stypula teaches the coating of a food article, wherein the food article may be meat, it also provides that the food article may be a slice of potato (see 10, 25+; 10, 50+; 21, 50+ item xx and xxi). 

On type/amount of starch
It is asserted, that Stypula discloses, at most, that some unidentified amount of starch derivatives included in the barrier layer may be modified or non-modified starches (Stypula, col. 15, lines 26-27). 
The Examiner's position appears to be that since Stypula discloses a coating including unidentified amounts of modified and unmodified starch, that any potential amounts of each could be used to arrive at the claimed weight percentages. This is conclusory and improper. See MPEP § 2141 ("Office personnel must therefore ensure that the written record includes findings of fact concerning the state of the art and the teachings of the references applied."). For at least this reason the rejections should be withdrawn. 
In response, Stypula provides that it is known to use modified and/or non-modified starches for food barrier coatings, including the specifically claimed type, high amylose modified starch (15, 25+), this is a factual finding concerning the state of the art in the teachings of the applied reference.
Stypula also shows it is known to use from about 20 up to 85 wt% of starch (20,22+), which encompasses and makes obvious the claim of 30-60 wt% modified starch. 
This broad teachings of Stypula may not anticipate the claim, however, it does impart the use of modified starch in encompassing amounts, which makes such a claim obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793